The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2014

                                      No. 04-14-00077-CR

                                           Gary VISE,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9391
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due March 28, 2014; however, the court granted
appellant an extension of time until April 28, 2014 to file the brief. Appellant has filed a motion
requesting an additional extension of time.

        We grant the motion and we order appellant’s attorney, Dayna L. Jones, to file the brief
by May 27, 2014 (60 days after the original due date). Counsel is advised that no further
extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. If the brief or a conforming motion is
not filed by the date ordered, the court may abate this appeal and remand the case to the trial
court for a hearing to determine whether appellant or his counsel has abandoned the appeal.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court